Exhibit 10.5

CONSTRUCTION AND DESIGN AGREEMENT
BETWEEN OWNER & PROJECT MANAGER

THIS CONSTRUCTION AND DESIGN AGREEMENT BETWEEN OWNER & PROJECT MANAGER (together
with its Exhibits, this “Agreement”) is made effective on August 11, 2010 (the
“Effective Date”) between:

 

 

 

 

 

Owner:

 

Soy Energy, LLC

 

 

 

PO Box 663

 

 

 

Marcus, IA 51035

 

 

 

Designated Representative: RICK DAVIS

 

 

 

E-Mail: rdavis@midlands.net

 

 

 

 

 

and Project Manager:

 

Ball Industrial Services, LLC

 

 

 

590 Market Street

 

 

 

West Des Moines, IA 50266

 

 

 

Designated Representative: JIM HAGBERG

 

 

 

E-Mail: jhagberg@ball-construction.com

 

 

 

 

 

 

 

Ball Construction Services, LLC

 

 

 

590 Market Street

 

 

 

West Des Moines, IA 50266

 

 

 

Designated Representative: BOB SODDERS

 

 

 

E-Mail: bsodders@ball-construction.com

 

 

 

 

 

for the following Project:

 

Biodiesel Plant Modifications

 

 

 

4172 19th St SW

 

 

 

Mason City, IA 50402.


 

 

 

 

 

 

 

TABLE OF ARTICLES

 

 

 

 

 

 

 

1

 

GENERAL PROVISIONS

 

3

 

 

 

 

 

2

 

PROJECT MANAGER’S RESPONSIBILITIES

 

6

 

 

 

 

 

3

 

OWNER’S RESPONSIBILITIES

 

17

 

 

 

 

 

4

 

HAZARDOUS MATERIALS AND EMERGENCIES

 

18

 

 

 

 

 

5

 

COMPENSATION

 

19

 

 

 

 

 

6

 

COST OF THE WORK

 

20

 

 

 

 

 

7

 

PAYMENTS

 

23

 

 

 

 

 

8

 

INSURANCE AND BONDS

 

26

 

 

 

 

 

9

 

DISPUTE RESOLUTION

 

27

 

 

 

 

 

10

 

TERMINATION OR SUSPENSION

 

28

 

 

 

 

 

11

 

MISCELLANEOUS PROVISIONS

 

30

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

A

 

Initial CSO, Feedstock Biodiesel Specifications

 

 

 

 

 

 

 

B

 

Preliminary Arrangements

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

C

 

Guaranteed Maximum Price Amendment

 

 

 

 

 

 

 

D

 

Soy Energy – Biodiesel Plant Modification Budget

 

 

 

 

 

 

 

E

 

Ball Industrial Rate Sheet

 

 

 

 

 

 

 

F

 

Initial Project Timeline

 

 

 

 

 

 

 

G

 

Key Consultants and Subcontractors

 

 

Page 2 of 34

--------------------------------------------------------------------------------



RECITALS

Owner desires to retain Project Manager to provide, and Project Manager wishes
to provide, Owner certain design, engineering, procurement, testing, training,
and construction services, labor, materials and supplies and equipment for
modifications to Owner’s existing biodiesel plant located at 4172 19th St SW,
Mason City, Iowa (the “Plant”), as required to provide Owner the ability to
operate the Plant with multiple feedstocks for production at an annualized
production rate of 30,000,000 gallons of 100% biodiesel satisfying ASTM D6571
specifications per year based upon a 345-day year, all as more specifically
provided in this Agreement.

AGREEMENT

Owner and Project Manager agree as follows:

ARTICLE 1  GENERAL PROVISIONS

 

 

 

§ 1.1

DEFINITIONS

 

Capitalized terms used in the Contract Documents have the meanings set forth in
the preamble, this section and elsewhere in this Agreement. Unless otherwise
defined, words that have well-known technical or construction industry meanings
are used in accordance with such meanings.

 

 

 

 

§ 1.1.1

APPLICATION FOR PAYMENT

 

 

Application for Payment is defined in Section 7.2.1.

 

 

 

 

§ 1.1.2

CHANGE ORDER

 

 

Change Order is defined in Section 2.7.

 

 

 

 

§ 1.1.3

CONSTRUCTION DOCUMENTS

 

 

Construction Documents is defined in Section 2.3.3.

 

 

 

 

§ 1.1.4

CONSTRUCTION PHASE

 

 

The Construction Phase is the period commencing at the end of the second month
of Detailed Engineering and ending at Final Completion.

 

 

 

 

§ 1.1.5

CONTINGENCY FUND

 

 

Contingency Fund is defined in Section 5.3.

 

 

 

 

§ 1.1.6

CONTRACT DOCUMENTS

 

 

Contract Documents include only the following: this Agreement (including its
exhibits); written modifications, amendments and Change Orders to this Agreement
executed by Owner and Project Manager after the Effective Date, and, upon
completion by Project Manager and acceptance by Owner, the Preliminary
Construction Documents and Construction Documents.

 

 

 

 

§ 1.1.7

CONTRACT TIME

 

 

Contract Time is the period of time, including any adjustments authorized by
Owner, allotted in the Contract Documents for Substantial Completion of the
Work.

 

 

 

 

§ 1.1.8

COST OF THE WORK

 

 

Cost of the Work is defined in Section 6.1.

Page 3 of 34

--------------------------------------------------------------------------------




 

 

 

 

§ 1.1.9

DESIGN ENGINEER

 

 

Design Engineer shall mean CJS Group Inc., the firm retained and paid by Project
Manager (subject to reimbursement by Owner as Cost of the Work) to provide all
professional engineering and other professional design services for the Project,
directly or through subconsultants approved by Owner, including the key
consultants listed in attached Exhibit G. Project Manager shall not replace the
Design Engineer or any of its key consultants without the approval of Owner.

 

 

 

 

§ 1.1.10

DETAILED ENGINEERING

 

 

Detailed Engineering begins when the Project Manager receives an unrestricted
Notice to Proceed.

 

 

 

 

§ 1.1.11

DRAWINGS

 

 

Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams. Exhibit B provides
Preliminary Arrangements of the new equipment, additions and modifications,
which are the basis of the Guaranteed Maximum Price and shall be the basis of
the final Construction Documents.

 

 

 

 

§ 1.1.12

FINAL COMPLETION

 

 

Final Completion is defined in Section 2.4.3.

 

 

 

 

§ 1.1.13

GUARANTEED MAXIMUM PRICE

 

 

Guaranteed Maximum Price is defined in Section 5.2.

 

 

 

 

§ 1.1.14

INDEPENDENT ENGINEER

 

 

Independent Engineer is defined in Section 3.7.

 

 

 

 

§ 1.1.15

NOTICE TO PROCEED

 

 

Project Manager will begin Detailed Engineering when it receives an unrestricted
Notice To Proceed from the Owner. Notice To Proceed will be the point in time
when this Agreement has been executed, the acquisition of the Plant by Owner has
been consummated and Owner has closed on financing necessary to fund the
Project. Owner can begin Project activities sooner with a restricted Notice to
Proceed by funding activities shown in Exhibit F.

 

 

 

 

§ 1.1.16

OWNER

 

 

Owner is Soy Energy, LLC and where action is required by “Owner” such action may
be taken by its Designated Representative as defined in Section 3.5.

 

 

 

 

§ 1.1.17

OWNER INDEMNIFIED PARTIES

 

 

Owner Indemnified Parties is defined in Section 2.15.1.

 

 

 

 

§ 1.1.18

OWNER’S LENDER

 

 

Owner’s Lender is OSM-REO FF, LLC, a Minnesota limited liability company.

 

 

 

 

§ 1.1.19

PERFORMANCE GUARANTEE CRITERIA

 

 

Performance Guarantee Criteria is defined in Section 2.13 and consist of all the
guarantees listed in Exhibit A.

 

 

 

 

§ 1.1.20

PERFORMANCE TEST

 

 

Performance Test is defined in Section 2.14 and includes the Performance Tests
described in Exhibit A.

Page 4 of 34

--------------------------------------------------------------------------------




 

 

 

 

§ 1.1.21

PRELIMINARY ARRANGEMENT

 

 

Preliminary Arrangement means the schematic diagram of the Project prepared by
Project Manager and accepted by Owner before the Effective Date, attached to
this Agreement as Exhibit B.

 

 

 

 

§ 1.1.22

PRELIMINARY CONSTRUCTION DOCUMENTS

 

 

Preliminary Construction Documents is defined in Section 2.3.2.

 

 

 

 

§ 1.1.23

PROJECT

 

 

The Project is the design and construction of modifications of Owner’s biodiesel
plant required to operate the biodiesel plant with the capability to use
multiple feedstocks for production (including, without limitation, the ability
to use 100% Corn Stillage Oil (CSO) for all of its production needs alone or in
combination with suitable quality and quantity of animal fats, other free fatty
acids (up to 15% FFA), or crude or refined soybean oil) at an annualized
production rate of 30,000,000 gallons of 100% biodiesel satisfying ASTM D6571
specifications, per year based upon a 345-day year. The modifications shall be
in accordance with the requirements of the Contract Documents as more
specifically provided in Exhibit A.

 

 

 

 

§ 1.1.24

PROJECT MANAGER

 

 

Project Manager collectively refers to Ball Industrial Services, LLC and Ball
Construction Services, LLC.

 

 

 

 

§ 1.1.25

SCHEDULE OF VALUES

 

 

Schedule of Values is attached as Exhibit D. The Schedule of Values is an
estimate based on budgeted costs and may be modified to reflect costs set forth
in final subcontracts and supply contracts.

 

 

 

 

§ 1.1.26

SPECIFICATIONS

 

 

Specifications are the written requirements for materials, equipment, systems,
standards and workmanship for the Work, and performance of related services to
be prepared by Project Manager and approved by Owner. Owner shall promptly
review and respond to any requests for approval of specifications in order to
keep the Project on the timeline for Scheduled Substantial Completion.

 

 

 

 

§ 1.1.27

SUBCONTRACTOR

 

 

Subcontractor means any person or entity retained by Project Manager to perform
a portion of the Work pursuant to Section 2.5, including without limitation, the
Design Engineer, any other consultant, trade contractors, and suppliers of
materials and equipment for the Project.

 

 

 

 

§ 1.1.28

SCHEDULED SUBSTANTIAL COMPLETION DATE

 

 

Scheduled Substantial Completion Date is defined in Section 2.4.2.

 

 

 

 

§ 1.1.29

SUBSTANTIAL COMPLETION

 

 

Substantial Completion is defined in Section 2.4.2.

 

 

 

 

§ 1.1.30

WORK

 

 

Work means all engineering, design, procurement, construction management,
construction, testing, training on the plant modifications, inspection, labor
and other services, and all materials, tools, equipment, and machinery, which
are required to complete the design, construction and equipping of the Project
and that are related to, associated with, or incidental to Project Manager’s
obligations under the Contract Documents, including those not shown in

Page 5 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

the Drawings and Specifications that are otherwise necessary or advisable to
complete the Project in accordance with the standard of care provided in
Contract Documents.

 

 

 

§ 1.2

PRE-CONSTRUCTION PHASE MATTERS

 

Project Manager’s Pre-Construction Phase responsibilities, compensation and
payments are set forth in a separate Agreement entitled “Phase 1 Engineering
Services – Scope Definition.”

 

 

 

§ 1.3

CONFLICTING PROVISIONS

 

The body of this Agreement and the Exhibits are intended to be complementary and
interpreted to avoid conflict, with words and phrases interpreted in a manner
consistent with construction and design industry standards, and shall be
interpreted, if possible, to give effect to each part and to avoid or minimize
conflicts. If there is nevertheless any conflict or inconsistency between the
body of this Agreement and any Exhibit, (1) such conflict or inconsistency shall
be resolved in a manner that is consistent with the Performance Guarantee
Criteria and reasonably acceptable to Owner and (2) the terms of this Agreement
shall prevail for purposes of determining whether Project Manager is entitled to
an adjustment in the Guaranteed Maximum Price or the Scheduled Substantial
Completion Date as a result of any changes in the Work required to resolve any
conflict or inconsistency. Project Manager shall prepare Construction Documents
that are consistent with this Agreement. If there is a conflict or inconsistency
between this Agreement (including the Exhibits) and the Construction Documents
that Owner has not authorized or approved in writing, Project Manager shall at
Project Manager’s expense (1) revise the Construction Documents to reconcile the
conflict or inconsistency in a manner that is consistent with the Performance
Guarantee Criteria and reasonably acceptable to Owner and (2) correct Work, if
any, Project Manager has performed that does not conform with the revised
Construction Documents.

 

 

 

ARTICLE 2  PROJECT MANAGER’S RESPONSIBILITIES

 

 

 

§ 2.1

GENERAL

 

Project Manager accepts the relationship of trust and confidence established by
this Agreement and covenants with Owner to exercise Project Manager’s skill and
judgment in furthering the interests of Owner; to furnish through duly licensed
professionals all civil, structural, mechanical, electrical and other
engineering services, surveying services, and, to the extent necessary to
complete the Project, architecture and other professional design services; to
furnish efficient construction administration, management services and
supervision; to furnish at all times an adequate supply of workers and
materials; and to perform the Work in an expeditious and economical manner
consistent with Owner’s interests. Project Manager shall perform, directly or
through Subcontractors, all Work and provide all services, labor, materials,
supplies, tools and equipment, necessary to complete the Project in accordance
with applicable law, the Performance Guarantee Criteria and the Contract
Documents. The enumeration of specific duties and obligations to be performed by
Project Manager in this Agreement and in the Contract Documents shall not limit
the general undertakings of Project Manager.

 

 

 

§ 2.2

STANDARD OF CARE

 

Project Manager (including its consultants and Subcontractors) shall perform all
professional engineering, construction and related services under this Agreement
with the care, skill, competence, expertise and efficiency ordinarily used and
accepted in the industry by those practicing under similar circumstances for
similar projects in the Midwest.

 

 

 

§ 2.3

PROFESSIONAL SERVICES

 

 

 

 

§ 2.3.1

General

 

 

Project Manager shall provide all engineering, testing, consulting and other
professional services required to complete the Work through the Design Engineer,
who shall cause such

Page 6 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

services to be provided by properly licensed design professionals, whose
signature and seal shall appear on all Drawings, Specifications, calculations,
certifications, shop drawings and other submittals prepared by such
professionals. Shop drawings and other submittals related to the Work designed
or certified by such professional, if prepared by others, shall bear such
professional’s written approval when submitted to Owner. Owner shall be entitled
to rely upon the adequacy, accuracy and completeness of the services,
certifications and approvals performed or provided by Project Manager through
the Design Engineer.

 

 

 

 

 

§ 2.3.2

Preliminary Construction Documents

 

 

Within Five (5) business days after the Effective Date, Project Manager shall
provide the current revision of the following documents to Owner (together with
any other documents Project Manager and Owner reasonably agree are necessary to
document the preliminary design of the Project, the “Preliminary Construction
Documents”), which shall be prepared by the Design Engineer and be consistent
with the Preliminary Arrangements and, upon approval by Owner, shall be part of
the Contract Documents:

 

 

 

 

 

(a)

major equipment lists, with sizes;

 

 

 

 

 

 

(b)

process flow diagram;

 

 

 

 

 

 

(c)

process design criteria and/or process description; and

 

 

 

 

 

 

(d)

site layout.

 

 

 

 

 

 

Owner shall within Ten (10) business days after receipt of the Preliminary
Construction Documents review and approve such documents. The Preliminary
Construction Documents shall establish performance standards for the completed
Project and identify components required to meet those performance standards.
Project Manager shall have the right to revise the layout of the equipment and
substitute specific pieces of equipment, provided the completed Project shall
conform to or exceed the performance standards established by the Contract
Documents.

 

 

 

 

 

§ 2.3.3

Construction Documents

 

 

Project Manager shall provide through qualified, licensed design professionals
employed by Project Manager, or procured from qualified, independent licensed
Design Consultants, the necessary design services, including architectural,
engineering and other design professional services, for the preparation of the
required drawings, specifications and other design submittals required to
otherwise facilitate construction of the Work in accordance with this Agreement,
the Performance Guarantee Criteria and the Preliminary Construction Documents
(such Drawings, Specifications and design submittals collectively and together
with the Preliminary Construction Documents, are the “Construction Documents”).

 

 

 

 

 

§ 2.3.4

Construction Administration

 

 

Project Manager shall cause the Design Engineer to provide construction
administration services to ensure that the construction of the Work conforms
with the Construction Documents, which services shall include, without
limitation: observation of the construction of the Work as it progresses; review
of test and inspection reports; certification of Applications For Payment,
Project Manager’s notices of Substantial Completion and Final Completion; and
review and approval of shop drawings and other submittals.

Page 7 of 34

--------------------------------------------------------------------------------




 

 

 

§ 2.4

CONTRACT TIME

 

 

 

 

§ 2.4.1

General

 

 

Time is of the essence with respect to the dates and times set forth in the
Contract Documents, including Exhibit F hereto. Project Manager shall commence
the Work when it receives the Notice to Proceed unless the parties mutually
agree otherwise in writing. Project Manager, directly and through its
Subcontractors, shall maintain adequate personnel, equipment, and materials to
complete all Work within the Contract Time until Final Completion has been
achieved.

 

 

 

 

§ 2.4.2

Substantial Completion; Re-commissioning of the Plant

 

 

Substantial Completion of the Work shall be achieved no later than two hundred
seventy (270) days after the date the Notice to Proceed has been delivered to
Project Manager (the “Scheduled Substantial Completion Date”). Substantial
Completion shall be deemed to occur on the date on which the Work satisfies the
Performance Guarantee Criteria and is sufficiently complete so that Owner can
occupy and use the Project for its intended purposes. The actual Substantial
Completion shall be determined, and the Scheduled Substantial Completion Date
may be adjusted, in accordance with this Section 2.4.2.

 

 

 

 

 

No later than sixty (60) days before the date that Project Manager expects to
achieve Substantial Completion, Project Manager will notify Owner of the
estimated date of Substantial Completion. Owner, with the cooperation and
assistance of Project Manager, will re-commission the existing Plant and bring
it up to full capacity converting crude soybean oil to ASTM-quality biodiesel at
an annualized rate of 30,000,000 gallons within sixty (60) days after notice
from Project Manager. If Project Manager does not achieve Substantial Completion
on or before the Scheduled Substantial Completion Date solely due to Owner’s
failure to successfully re-commission the Plant, there will be a one-day
extension of the Scheduled Substantial Completion Date for each day of such
Owner-caused delay. However, no extension to the Scheduled Substantial
Completion Date will be made if Owner was delayed or prevented from
re-commissioning the Plant by acts or omissions of Project Manager.


 

 

 

 

 

§ 2.4.3

Final Completion

 

 

Final Completion of the entire Work shall be achieved on the date Owner
reasonably determines that:

 

 

 

 

 

(a)

Substantial Completion has been achieved;

 

 

 

 

 

 

(b)

all outstanding items of Work have been completed by Project Manager;

 

 

 

 

 

 

(c)

clean-up of the Plant has been completed;

 

 

 

 

 

 

(d)

release and waiver of all claims and liens from Project Manager and
Subcontractors have been provided.


 

 

 

 

§ 2.4.4

Substantial Completion Notice and Procedures

 

 

Project Manager shall notify Owner in writing when it believes Substantial
Completion has been achieved with respect to the Work, which notice shall
include a certification by the Design Engineer that the Work is complete in
accordance with the Contract Documents, Performance Testing pursuant to Section
2.14 has been completed, and the Work satisfies the Performance Guarantee
Criteria. Within five (5) Days of Owner’s receipt of Project Manager’s notice,
Owner, Independent Engineer and Project Manager will jointly inspect such Work
to verify that the Work satisfies the Performance Guarantee Criteria and is
sufficiently complete so that

Page 8 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

Owner can occupy and use the Project for its intended purposes. If Owner,
Independent Engineer and Project Manager agree such Work is deemed Substantially
Complete, Project Manager shall prepare and issue a “Certificate of Substantial
Completion” for the Work that will set forth (i) the date of Substantial
Completion, which will be the date that Owner has accepted the Work, (ii)
certification by Project Manager and Design Engineer that the Work satisfies the
Performance Guarantee Criteria and (iii) an acknowledgment by Owner that
warranties with respect to the Work commence on the date of Substantial
Completion.

 

 

 

 

§ 2.4.5

Final Completion Notice and Procedures

 

 

Project Manager shall notify Owner in writing when it believes Final Completion
has been achieved with respect to the Work. Within five (5) Days of Owner’s
receipt of Project Manager’s notice, Owner and Project Manager will jointly
inspect such Work to verify that it is finally complete in accordance with the
requirements of the Contract Documents. If Owner, Independent Engineer and
Project Manager agree the Work is finally complete, Project Manager shall
prepare and issue a “Certificate of Final Completion” for the Work.


 

 

 

 

 

§ 2.4.6

Items Provided by Project Manager

 

 

At the time of submission of its Final Application for Payment, Project Manager
shall provide:

 

 

 

 

 

 

(a)

an affidavit that there are no claims, obligations or liens outstanding or
unsatisfied for labor, services, material, equipment, taxes or other items
performed, furnished or incurred for or in connection with the Work;

 

 

 

 

 

 

(b)

a general release executed by Project Manager waiving, upon receipt of final
payment by Project Manager, all claims for payment, additional compensation, or
damages for delay, except those previously made to Owner in writing and
remaining unsettled at the time of Final Payment;

 

 

 

 

 

 

(c)

consent of Project Manager’s surety, if any, to Final Payment; and

 

 

 

 

 

 

(d)

a hard copy of all Drawings, Specifications and any other Contract Documents
developed after the Effective Date.


 

 

 

 

§2.4.7

Liquidated Damages

 

 

If Substantial Completion is not attained within forty-five (45) days of the
Scheduled Substantial Completion Date, Owner will suffer damages which are
difficult to determine and accurately specify. Project Manager shall pay Owner
five thousand five hundred dollars ($5,500) as liquidated damages, and not as a
penalty, for each day that Substantial Completion extends beyond forty-five (45)
days after the Scheduled Substantial Completion Date; provided, however, that
liquidated damages under this section shall not exceed an aggregate of $350,000.
Owner, at its discretion, may elect to offset any such liquidated damages from
the Project Manager’s Fee. Project Manager shall not be obligated to pay any
liquidated damages if the cause for the delay is due to actions or omissions of
Owner. The liquidated damages provided herein shall be in lieu of all liability
occasioned solely by any delay in achieving Substantial Completion; however,
liquidated damages shall not limit any of Owner’s remedies or Project Manager’s
liabilities in connection with any other claims, including, without limitation,
any claims arising in connection with satisfaction of the Performance Guarantee
Criteria.

 

 

 

§ 2.5

SUBCONTRACTORS

 

Project Manager shall employ only Subcontractors that are duly licensed and
qualified.

Page 9 of 34

--------------------------------------------------------------------------------




 

 

 

 

§ 2.5.1

Generally; Responsibility

 

 

Those portions of the Work that Project Manager does not customarily perform
with Project Manager’s own personnel shall be performed by Subcontractors under
written subcontracts, purchase orders, subconsultant agreements, or other
appropriate written agreements with Project Manager (“Subcontracts”). Project
Manager shall coordinate the activities of all of Project Manager’s
Subcontractors. Project Manager assumes responsibility for the proper
performance of the Work of Subcontractors and any acts and omissions in
connection with such performance. Nothing in the Contract Documents is intended
or deemed to create any legal or contractual relationship between Owner and any
Subcontractor, provided Owner shall be a third-party beneficiary of Project
Manager’s rights under any Subcontract. Organization of the Specifications into
divisions, sections and articles and the arrangement of Drawings shall not
control Project Manager in dividing the Work among Subcontractors or in
establishing the extent of Work to be performed by any trade.

 

 

 

 

§2.5.2

Bids; Selection

 

 

Project Manager shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall review such
bids with Owner. Project Manager shall select and accept bids with Owner’s prior
approval, which shall not be unreasonably withheld. Project Manager represents
that it has identified and provided information to Owner regarding all key
Subcontractors and suppliers, and Owner has had an opportunity to review such
information and make any objections known prior to execution of this Agreement,
and a list of all such key Subcontractors and suppliers is attached to the
Agreement as Exhibit G.

 

 

 

 

§ 2.5.3

Subcontract Provisions

 

 

Subcontracts or other agreements shall require the Subcontractor to perform its
portion of the Work in accordance with the Contract Documents, to be bound to
Project Manager by the Contract Documents to the same extent Project Manager is
bound to Owner, and to conform to the applicable compensation and payment
provisions of this Agreement. The Subcontract will provide Owner with the same
audit rights with regard to the Subcontractor as Owner receives with regard to
Project Manager under this Agreement. Each Subcontract shall require the
Subcontractor to indemnify, defend and hold harmless Owner, name Owner an
additional insured on its general liability policies, and to conform with the
dispute resolution provisions of this Agreement. Project Manager shall ensure
that each subcontract is assignable to Owner without consent of the
Subcontractor or any other person or entity if Project Manager defaults on its
obligations or the Agreement is terminated with cause. Project Manager shall
provide Owner and Owner’s Lender with copies of each executed Subcontract within
seven (7) days after execution of the Subcontract.

 

 

 

 

§2.5.4

Related Parties

 

 

If Project Manager engages a Subcontractor that may be considered a Related
Party, then Project Manager shall promptly notify Owner in writing of such
relationship and the specific nature of the contemplated transaction. “Related
Party” includes a parent, subsidiary, affiliate or other entity having common
ownership or management with Project Manager; any entity in which any
stockholder in, or management employee of, Project Manager owns any interest in
excess of ten percent in the aggregate; any person or entity which has the right
to control the business or affairs of the Project; or any member of the
immediate family of any of the foregoing.

Page 10 of 34

--------------------------------------------------------------------------------




 

 

 

§ 2.6

ADMINISTRATION AND REPORTS

 

 

 

§ 2.6.1

Meetings

 

 

Before commencement of the Construction Phase services, Project Manager and
Owner shall hold an initial meeting to review and discuss the Work. After the
commencement of the Construction Phase services, Project Manager shall schedule
and conduct meetings with Owner at least every 2 weeks to discuss such matters
as procedures, progress, coordination, scheduling, and status of the Work.
Project Manager shall prepare and promptly distribute minutes to Owner. In
addition to such meetings, Project Manager shall communicate regularly with
Owner regarding the status and condition of the Work.

 

 

 

 

§ 2.6.2

Progress Reports

 

 

Project Manager shall record the progress of the Project. On at least a monthly
basis, Project Manager shall submit written progress reports to Owner, showing
percentages of completion and other reasonable information requests made by
Owner. Project Manager shall also keep, and make available to Owner, a daily log
containing a record for each day of weather, portions of the Work in progress,
number of workers on site, identification of equipment on site, problems that
might affect progress of the Work, accidents, injuries, and other reasonable
information requests made by Owner.

 

 

 

 

§ 2.6.3

Cost Control

 

 

Project Manager shall develop a system of cost control for the Work, including
regular monitoring of actual costs for activities in progress and estimates for
uncompleted tasks and proposed changes. Project Manager shall identify variances
between actual and budgeted costs and report the variances to Owner and shall
provide this information in its monthly reports to Owner. Nothing in this
section shall affect Project Manager’s obligations with respect to the
Guaranteed Maximum Price.

 

 

 

 

§ 2.6.4

Construction Documents

 

 

Project Manager shall maintain at the Plant a current, complete set of
Construction Documents, as issued and approved for the building permit. Owner
and Independent Engineer shall have the right to review such Construction
Documents.

 

 

 

§ 2.7

CHANGES TO THE WORK

 

Owner and Project Manager may mutually agree in writing to changes to the Work
that are within the general scope of this Agreement consisting of additions,
deletions or other revisions (each written order, a “Change Order”). To be
effective, any adjustment to the Scheduled Substantial Completion Date or
Guaranteed Maximum Price because of changes in the Work must be specified in a
written Change Order signed by Project Manager and Owner, specifying the work to
be done, and any adjustments in the Guaranteed Maximum Price or the Scheduled
Substantial Completion Date. A Change Order shall be executed before proceeding
with the change in the Work except in the event of an emergency affecting the
safety of persons or property, in which case Project Manager shall act at its
discretion and shall be paid an amount equal to the reasonable Cost of the Work
incurred in the event of the emergency plus a fee which shall be not more than a
percentage that is proportional to the Project Manager’s Fee.

 

 

 

 

§ 2.7.1

Concealed Conditions

 

Project Manager represents that Project Manager has visited the existing Plant,
is generally familiar with the local conditions under which the Work will be
performed, and has correlated personal observations and information obtained
from all known sources and accounted for such observations and information in
the Construction Documents, the Project schedule and the Guaranteed Maximum
Price. If Project Manager encounters concealed or unknown conditions of an
unusual nature that affect the performance of the Work and vary from those
reasonably anticipated by Project Manager below ground or in an

Page 11 of 34

--------------------------------------------------------------------------------




 

 

 

 

existing structure, and those conditions are not ordinarily found to exist or
differ from those generally recognized as inherent in work of the character
provided for in this Agreement, the Project Manager shall promptly give notice
of the conditions to Owner, and, if possible, before the conditions are
disturbed, and provide Owner with a proposed Change Order for addressing such
conditions. The Scheduled Substantial Completion Date shall be equitably
extended (but in no event less than a one-day extension for each day the Work is
delayed) to the extent of the interference with the Work for the concealed or
unknown conditions by Change Order upon claim by either party.

 

 

 

 

§ 2.7.2

Delays

 

If Project Manager is delayed at any time in the progress of the Work by any act
or neglect of Owner; or by any employee of Owner, or by any separate contractor
employed by Owner, or by changes ordered in the Work, or by labor disputes,
fire, unusual delay in transportation, fuel, material, or labor shortages or
unavailability, unavoidable casualties, action or inaction of governmental
authority, or any other causes beyond Project Manager’s control, the Date of
Substantial Completion shall be extended by a period equal to such delay.

 

 

 

§ 2.8

GOVERNMENTAL APPROVALS

 

Project Manager shall obtain and pay for all necessary permits, approvals,
licenses and inspection fees required by any government entity having
jurisdiction over the Project for prosecution of the Work. Owner shall obtain
and pay for all necessary permits, approvals, licenses and inspection fees
required to properly own and operate the Project. Owner shall be responsible for
obtaining and paying for all air permit issues related to the Plant. Project
Manager will provide Owner any required information about the character and
quantities of emissions from construction activities and the completed Project.
Additionally, Project Manager and Owner shall work with and assist each other as
they pursue their responsibilities related to this section.

 

 

 

§ 2.9

WARRANTIES

 

 

 

 

§2.9.1

Project Manager Warranty of the Work

 

 

Project Manager warrants and guarantees to Owner that all of the Work completed
by Project Manager, including all materials and equipment furnished as part of
the construction, shall be new unless otherwise approved by Owner in Writing, of
good quality, in conformance with the Contract Documents and all legal
requirements, and free of defects in materials and workmanship. For twelve
months from the date of Substantial Completion, Owner’s remedies for breach of
this Warranty will include all labor and materials required to correct any
deficiencies in the Work, provided that the warranty shall exclude remedies for
damages caused by Owner’s abuse, Owner’s modifications not executed by Project
Manager, improper or insufficient maintenance or service by Owner, improper
operation by Owner, or normal wear and tear due to normal usage. Nothing in this
warranty is intended to limit any manufacturer’s warranty which provides Owner
with greater warranty rights than set forth in this section or to otherwise
limit remedies available to Owner.

 

 

 

 

§2.9.2

Manufacturer and Subcontractor’s Warranties

 

 

Project Manager will provide to Owner all manufacturers’ and Subcontractors’
warranties upon the earlier of Substantial Completion or termination of this
Agreement.

 

 

 

 

§ 2.9.3

Correction of Defective Work

 

 

For a period of one (1) year from the date of Substantial Completion of the
Work, Project Manager will correct any Work that is not in conformance with the
Contract Documents (such Work being “Defective Work”). Failure of the Plant to
perform in accordance with the Performance Guarantee Criteria shall be presumed
due to Defective Work unless due to: (a) the failure of Owner to maintain and
operate the Plant in accordance with instructions provided by

Page 12 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

Project Manager and ordinary industry practices; or (b) a failure or limitation
of pre-existing Plant equipment not attributable to the Work. If the Plant fails
to perform in accordance with the Performance Guarantee Criteria due to
Defective Work, such one (1)-year period shall be extended one (1) day for each
day that the Plant is not operating in conformance with the Contract Documents
due to the Defective Work. Project Manager shall, within seven (7) days of
receipt of written notice of Defective Work from Owner, take meaningful steps to
commence the correction, repair or replacement of the Defective Work and any
Work damaged by Defective Work.

 

 

 

 

§2.9.4

No Limitation of Remedies

 

 

The warranty period applies only to Project Manager’s obligation to correct
Defective Work and is not intended to constitute a limitation on remedies
available to Owner against Project Manager for Defective Work, or a period of
limitations for any rights or remedies Owner may have regarding any of Project
Manager’s obligations under the Contract Documents.

 

 

 

 

§2.9.5

Disputed Warranty Claims

 

 

Project Manager shall have the right to dispute any Defective Work claim by
Owner pursuant to Article 9 of this Agreement. If the claim arises from the
failure of the Plant to perform in accordance with the Performance Guarantee
Criteria, Project Manager shall endeavor to discover and correct the cause of
such failure pending resolution of the dispute. The sole issue for resolution in
any such dispute resolution process shall be whether such failure was caused by
Defective Work. If such failure was not caused by Defective Work, Project
Manager shall be entitled to compensation for its investigative and corrective
work, including reasonable overhead and profit.

 

 

 

 

§ 2.9.6

No Consequential Damages

 

 

Project Manager shall not be liable to Owner for any special, punitive,
incidental, indirect or consequential damages (including without limitation,
loss of production, loss of profits, loss of use or loss of contracts) arising
from the breach of any warranty contained herein, except to the extent covered
by insurance.

 

 

 

§ 2.10

LICENSES

 

 

 

 

§ 2.10.1

General

 

 

Project Manager hereby grants to Owner a license to use the Work product and
Construction Documents in connection with Owner’s occupancy, operation,
maintenance and repair of the Project. Project Manager acknowledges and agrees
that the license to use the Work product and Construction Documents granted
hereby shall provide Owner sufficient rights in and to the Work product and
Construction Documents as shall be necessary for Owner solely to operate and
maintain the Project and shall not be used for any other purpose.

 

 

 

 

§ 2.10.2

License upon Termination or Default

 

 

If this Agreement is terminated prior to completion of the Project, the license
granted under Section 2.10.1 shall automatically terminate and be replaced by a
license to use the Work product and Construction Documents to complete the
Project and subsequently occupy, operate, maintain and repair the Project,
provided that if Project Manager is not then in default under this Agreement,
Owner shall pay all amounts then due and payable though the date of termination
to Project Manager.

 

 

 

§ 2.11

PROJECT START-UP AND TESTING

 

Project Manager shall provide supervision, standard and special test
instruments, tools, equipment and materials required to perform component and
equipment checkout and testing, initial start-up, operations

Page 13 of 34

--------------------------------------------------------------------------------




 

 

 

 

supervision and corrective maintenance of all permanent Project equipment within
the scope of the Work. Project Manager shall train, supervise and direct Owner’s
employees and personnel who shall participate in the start-up activities with
Project Manager’s personnel to become familiar with all aspects of the Project.
Owner and the Independent Engineer may witness start-up and testing activities.

 

 

 

§ 2.12

POST COMPLETION SUPPORT

 

Project Manager will provide (a) two (2) months of on-site operational support
for Owner’s personnel after successful completion of the Performance Tests; (b)
one on-site inspection of the Plant to confirm that the Plant is capable of
operating in accordance with the Performance Guarantee Criteria in each of the
third, sixth, ninth, and twelfth months following the date of Substantial
Completion; and (c) for one (1) year from the date of Substantial Completion,
will provide up to two hundred (200) hours of off-site technical and operating
procedure support by telephone and other electronic data transmission and
communication. Any additional support services not otherwise required by this
Section and not required to correct Defective Work pursuant to Section 2.9.3
shall be compensated by Owner at Project Manager’s stated rates or as otherwise
agreed by the parties.

 

 

 

§ 2.13

PERFORMANCE GUARANTEE

 

Project Manager guarantees that the Project will meet the performance criteria
listed in Exhibit A (the “Performance Guarantee Criteria”) during a Performance
Test conducted and concluded pursuant to the terms hereof prior to the Scheduled
Substantial Completion Date and for a period of one (1)-year after the date of
Substantial Completion. If the Project fails to meet the Performance Guarantee
Criteria prior to the Scheduled Substantial Completion Date, Project Manager
will make the necessary corrections and re-test until the Project meets the
Performance Guarantee Criteria, which correction and retesting shall be
reimbursable as a Cost of the Work, subject to the Guaranteed Maximum Price. For
a period of one (1)-year after the date of Substantial Completion, Project
Manager shall be responsible for correction and retesting at Project Manager’s
expense, pursuant to Section 2.9.3.

 

 

 

§ 2.14

PERFORMANCE TESTING

 

Project Manager shall direct tests and, if necessary, any re-tests, of the
Project to demonstrate, at a minimum, compliance with the Performance Guarantee
Criteria (the “Performance Tests”). No later than Forty-five (45) Days prior to
the earlier of the Scheduled Substantial Completion Date or Substantial
Completion, Project Manager shall provide to Owner for review a detailed testing
plan for the Performance Tests. Owner and Project Manager shall agree upon a
testing plan that shall be consistent with the Performance Guarantee Criteria
and Test Protocols contained in Exhibit A hereto. After such agreement has been
reached, Project Manager shall notify Owner five (5) business days prior to the
date Project Manager intends to commence the Performance Tests. Project Manager
shall provide to Owner a Performance Test report, including all applicable test
data, calculations and certificates indicating the results of the Performance
Tests and, within five (5) business days of Owner’s receipt of such results,
Owner, Independent Engineer and Project Manager will jointly inspect such Work
and review the results of the Performance Tests to verify that the Performance
Guarantee Criteria have been met. If Owner or Independent Engineer reasonably
determines that the Performance Guarantee Criteria have not been met, Owner
shall notify Project Manager in writing stating the reasons why Owner determined
that the Performance Guarantee Criteria have not been met. Project Manager
shall, within seven (7) days of receipt of such written notice from Owner,
undertake correction and retesting. Notice and testing procedures shall be
repeated as necessary until Project Manager, Owner and Independent Engineer
verify that the Performance Guarantee Criteria have been met. Project Manager
shall have the right to dispute any determination by Owner or Independent
Engineer that the Performance Guarantee Criteria have not been met pursuant to
Article 9 of this Agreement. The sole issue for resolution in any such dispute
resolution process shall be (1) whether the Performance Guarantee Criteria have
or have not been met and (2) if the Performance Guarantee Criteria have not been
met, whether that failure is due to: (a) the failure of Owner to maintain and
operate the Plant in accordance with the instructions provided by Project
Manager, the “Crude CSO Specifications” or other standards to which Project

Page 14 of 34

--------------------------------------------------------------------------------




 

 

 

 

Manager and Owner may agree, and ordinary industry practices or (b) due to a
failure or limitation of pre-existing Plant equipment not attributable to the
Work. If the Performance Guarantee Criteria have been met, or if the Performance
Guarantee Criteria have not been met due to the failure of Owner or pre-existing
Plant equipment, then Project Manager shall be entitled to compensation for its
re-testing and any unnecessary corrective work, including reasonable overhead
and profit.

 

 

 

§ 2.15

INDEMNIFICATION

 

 

 

 

§ 2.15.1

Project Manager’s General Indemnification

 

 

Project Manager, to the fullest extent permitted by law, shall indemnify, defend
and hold harmless Owner and their successors, assigns, officers, directors,
employees and agents (“Owner Indemnified Parties”) from and against losses,
costs, damages, injuries, liabilities, claims, demands, penalties, interest and
causes of action, including without limitation, attorney’s fees for bodily
injury, sickness or death, and property damage or destruction (other than to the
Work itself) to the extent resulting from the negligent or wrongful acts or
omissions of Project Manager, Subcontractors, anyone employed directly or
indirectly by any of them or anyone for whose acts any of them may be liable.
Without limiting the generality of the foregoing, Project Manager shall fully
indemnify, defend and save harmless Owner Indemnified Parties from and against
losses, costs, damages, injuries, liabilities, claims, demands, penalties
interest and causes of action, including without limitation attorney’s fees, in
favor of any governmental authority or other third party to the extent caused by
(a) failure of Project Manager or any Subcontractor to comply with legal
requirements as required by this Agreement, or (b) failure of Project Manager or
any Subcontractor to properly administer and pay any taxes or fees required to
be paid by Project Manager under this Agreement.


 

 

 

 

 

§ 2.15.2

Payment Claim Indemnification

 

 

(a)

To the extent Project Manager has received payment for the Work, Project Manager
shall indemnify, defend and hold harmless Owner Indemnified Parties from any
claims or mechanic’s liens brought against Owner or the Project as a result of
the failure of Project Manager, or those for whose acts it is responsible, to
pay for any services, materials, labor, equipment, taxes or other items or
obligations furnished or incurred for or in connection with the Work. Within
three (3) business days of receiving written notice from Owner that such a claim
or mechanic’s lien has been filed, Project Manager shall commence to take the
steps necessary to discharge such claim or lien.


 

 

 

 

§ 2.15.3

Owner’s General Indemnification

 

 

Owner, to the fullest extent permitted by law, shall indemnify, defend and hold
harmless Project Manager and their successors, assigns, officers, directors,
employees and agents (“Project Manager Indemnified Parties”) from and against
losses, costs, damages, injuries, liabilities, claims, demands, penalties,
interest and causes of action, including without limitation, attorney’s fees for
bodily injury, sickness or death, and property damage or destruction (other than
to the Work itself) to the extent resulting from the negligent or wrongful acts
or omissions of Owner, anyone employed directly or indirectly by Owner or anyone
for whose acts Owner may be liable. Without limiting the generality of the
foregoing, Owner shall fully indemnify, defend and save harmless Project Manager
Indemnified Parties from and against losses, costs, damages, injuries,
liabilities, claims, demands, penalties, interest and causes of action,
including without limitation attorney’s fees, in favor of any governmental
authority or other third party to the extent caused by (a) failure of Owner to
comply with legal requirements as required by this Agreement, or (b) failure of
Owner to properly administer and pay any taxes or fees required to be paid by
Owner under this Agreement.

Page 15 of 34

--------------------------------------------------------------------------------




 

 

 

§ 2.16

PATENT AND COPYRIGHT INFRINGEMENT

 

 

 

 

§ 2.16.1

Indemnification

 

 

Project Manager shall indemnify, hold harmless and defend Owner Indemnified
Parties from and against any and all losses, costs, damages, injuries,
liabilities, claims, demands, penalties, interest and causes of action,
including without limitation attorney’s fees for bodily injury, sickness or
death, and property damage or destruction based on any claim that the Work, or
any part thereof, or the operation or use of the Work or any part thereof,
constitutes infringement of any United States or foreign patent, copyright or
other intellectual property, now or hereafter issued.

 

 

 

 

§ 2.16.2

Other Obligations

 

 

If Project Manager has reason to believe that a required design, process or
product of the Work is an infringement of a copyright or patent, the Project
Manager shall notify Owner promptly in writing; provided that such notification
shall not relieve Project Manager of any of its duties under this Agreement,
including under § 2.16.1 or this § 2.16.2. If Owner is enjoined from the
operation or use of the Work, the Project, or any part thereof, as the result of
any patent or copyright suit, claim, or proceeding due to the modification of
the Plant, Project Manager shall, at its sole expense, take reasonable steps to
procure the right to operate or use the Work or the Project. If Project Manager
cannot so procure such right within a reasonable amount of time, Project Manager
shall promptly, at Project Manager’s option and sole expense, (i) modify the
Work so as to avoid infringement of any such patent or copyright or (ii) replace
the Work with Work that does not infringe or violate any such patent, copyright,
trade secret, proprietary right, confidential information or intellectual
property right.

 

 

 

§ 2.17

MAINTENANCE OF PROJECT SITE

 

Project Manager shall keep the Project site reasonably free from debris, trash
and construction wastes to permit Project Manager to perform its construction
services efficiently, safely and without interfering with the use of adjacent
land areas. Upon Final Completion of the Work, Project Manager shall remove all
debris, trash, construction wastes, materials, equipment, machinery and tools
arising from the Work to permit Owner to operate the Project for its intended
use.

 

 

 

§ 2.18

PROJECT SAFETY

 

Project Manager recognizes the importance of performing the Work in a safe
manner so as to prevent damage, injury or loss to (i) any individuals at the
Plant, whether working or visiting, (ii) the Work, including materials and
equipment incorporated into the Work or stored on-site or off-site, and (iii)
any other property at the Plant or adjacent thereto. Project Manager assumes
responsibility for implementing and monitoring all safety precautions and
programs related to the performance of the Work. Project Manager and
Subcontractors shall comply with all legal requirements relating to safety, as
well as any Owner-specific safety requirements set forth in the Contract
Documents. As promptly as practicable, Project Manager will report in writing
any safety-related injury, loss, damage or accident arising from the Work to
Owner’s Designated Representative and, to the extent mandated by legal
requirements, to all government or quasi-government authorities having
jurisdiction over safety-related matters involving the Project or the Work.
Project Manager’s responsibility for safety under this Section is not intended
in any way to relieve Subcontractors of their own contractual and legal
obligations and responsibility for (i) complying with all legal requirements,
including those related to health and safety matters, and (ii) taking all
necessary measures to implement and monitor all safety precautions and programs
to guard against injury, losses, damages or accidents resulting from their
performance of the Work.

 

 

§ 2.19

INTEGRATION OF PROJECT INTO BIODIESEL PLANT

 

Project Manager shall perform all services reasonably necessary to fully
integrate the Project into the existing biodiesel Plant so that the Project
operates in accordance with the Contract Documents and performs in accordance
with the Performance Guarantee Criteria.

Page 16 of 34

--------------------------------------------------------------------------------




 

 

 

ARTICLE 3  OWNER’S RESPONSIBILITIES

 

 

 

§ 3.1

PAYMENTS

 

Owner shall pay for Work performed in accordance with this Agreement, up to the
Guaranteed Maximum Price, pursuant to Articles 5 and 7.

 

 

§ 3.2

TESTING AND PREPARATION

 

Owner will: (a) start and operate the Plant using crude soybean oil before
Substantial Completion as provided in Section 2.4.2; and (b) with Project
Manager’s assistance, clean & purge the Plant to make it Methanol-free and
suitable for normal retrofit construction.

 

 

§ 3.3

INFORMATION AND SERVICES REQUIRED OF OWNER

 

 

 

 

§ 3.3.1

During the Construction Phase, Owner shall furnish information or services
required of Owner by the Contract Documents with reasonable promptness. Owner
shall also furnish any other information or services under Owner’s control and
relevant to Project Manager’s performance of the Work with reasonable promptness
after receiving Project Manager’s written request for such information or
services. Project Manager shall be entitled to reasonably rely on the accuracy
of information and services furnished by Owner, provided Project Manager shall
review such information in light of Project Manager’s experience, observations
of the Plant, and information obtained by Project Manager from other sources. If
Project Manager discovers any apparent discrepancies within or among information
obtained by Project Manager from any source, Project Manager shall exercise its
reasonable judgment in reconciling such discrepancies before acting in reliance
on the information. Project Manager shall exercise proper precautions relating
to the safe performance of the Work.

 

 

 

 

§ 3.3.2

To its knowledge, Owner has provided Project Manager any design and “As-Built”
documentation for the facility that it has in its possession as of the Effective
Date of this Agreement. Owner shall take commercially reasonable steps to
request and obtain any and all other documentation for the facility requested by
the Project Manager.

 

 

 

§ 3.4

TESTS, SURVEYS AND REPORTS

 

Unless otherwise provided in the Contract Documents, Owner shall furnish tests,
inspections and reports, such as soils, structural, mechanical, and chemical
tests, tests for air and water pollution, and tests for hazardous materials.

 

 

§ 3.5

OWNER’S DESIGNATED REPRESENTATIVE

 

Owner shall identify a representative authorized to act on behalf of Owner with
respect to the Project, which Owner may change at any time using the notice
procedures provided in this Agreement. Owner’s Designated Representative shall
render decisions promptly and furnish information expeditiously, to avoid
unreasonable delay in the services or Work of Project Manager.

 

 

§ 3.6

LEGAL REQUIREMENTS

 

Owner shall furnish any legal, insurance and accounting services, including
auditing services, to meet Owner’s needs and interests and which are not
otherwise required for the Work or to be provided by Project Manager under this
Agreement.

 

 

 

§ 3.7

INDEPENDENT ENGINEER

 

Owner’s lender will select an Independent Engineer (the “Independent Engineer”).
Owner and Independent Engineer each have the right to witness all testing,
including the Performance Tests and

Page 17 of 34

--------------------------------------------------------------------------------




 

 

 

 

any equipment testing, whether at the Plant or at the Subcontractor’s or
equipment supplier’s premises during the course of this Agreement. Project
Manager shall cooperate with the Independent Engineer pursuant to any reasonable
requests by the Independent Engineer or Owner. However, any review by Owner or
Independent Engineer shall not relieve or release Project Manager from any of
its duties, obligations or liabilities under the Contract Documents.

 

 

§ 3.8

USE OF FACILITIES

 

At its discretion, and subject to any limitations and policies Owner may impose,
Owner will allow Project Manager and its Subcontractors rent-free use of the
biodiesel plant’s office space, office machines and equipment,
equipment/material storage and fabrication facilities to the extent necessary or
desirable to complete the Work.

 

 

 

§ 3.9

IDENTIFICATION OF HAZARDOUS MATERIALS OR CONDITIONS

 

Owner will provide Phase 1 and any other environmental reports in its possession
regarding the Plant property to Project Manager. If Owner has knowledge of any
other hazardous materials on the property that are not reflected in any report,
Owner will disclose to Project Manager the location of all hazardous materials,
including contaminated soils or equipment prior to Project Manager arriving
on-site. If the situation requires removal of the hazardous material Owner shall
procure those services and the costs shall be outside the Guaranteed Maximum
Price.

 

 

ARTICLE 4  HAZARDOUS MATERIALS AND EMERGENCIES

 

 

 

§ 4.1

HAZARDOUS MATERIALS

 

 

 

 

§ 4.1.1

Generally

 

 

Project Manager shall be responsible for compliance with any requirements of the
Contract Documents or the law regarding hazardous materials to be incorporated
in by Project Manager in the course of performing the Work. If Project Manager
encounters a hazardous material or substance in the existing Plant not
specifically addressed in the Contract Documents and if reasonable precautions
will be inadequate to prevent foreseeable bodily injury or death to persons
resulting from a material or substance encountered on the Plant by Project
Manager, Project Manager shall, upon recognizing the condition, immediately stop
Work in the affected area and report the condition to Owner in writing. Such
work stoppage time shall be added to the Substantial Completion Date and
adjusted by written Change Order. For purposes of this Agreement, the term
“hazardous material or substance” shall not include any biofuel product or
by-product or other material or substance present in the Plant in connection
with ordinary operations in compliance with all applicable environmental laws.

 

 

 

 

§ 4.1.2

Procedures

 

 

Upon receipt of Project Manager’s written notice, Owner (or Project Manager at
Owner’s direction) shall obtain the services of a licensed laboratory to verify
the presence of the material or substance reported by Project Manager. If such
material or substance is found to be present, Owner (or Project Manager at
Owner’s direction) shall cause it to be rendered harmless. When the material or
substance has been rendered harmless, Work in the affected area shall resume
upon written agreement of Owner and Project Manager. By Change Order, the
Contract Time shall be extended appropriately and the Guaranteed Maximum Price
will be increased in the amount of Project Manager’s reasonable additional costs
of shut-down, delay and start-up.

 

 

 

 

§ 4.1.3

Owner Indemnification

 

 

To the extent caused by the negligence or misconduct of Owner or anyone for whom
the Owner is legally responsible, Owner shall indemnify and hold harmless
Project Manager and its consultants, agents and employees from and against
claims, damages, losses and expenses,

Page 18 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

including but not limited to attorneys’ fees, arising out of or resulting from
performance of the Work in the affected area if in fact the material or
substance presents the risk of bodily injury or death and has not been rendered
harmless, provided that such claim, damage, loss or expense is attributable to
bodily injury, sickness, disease or death, or to injury to or destruction of
tangible property (other than the Work itself). However, the Owner shall have no
duty to indemnify a party to the extent that such damage, loss or expense is due
to the fault or negligence of the party seeking indemnification.

 

 

 

 

§ 4.1.4

No Owner Responsibility

 

 

In no event will Owner be responsible in any way for materials or substances
Project Manager or its Subcontractors bring to the Project site or for claims or
damages related to such materials. To the extent materials or substances are
required on the Project site by the Contract Documents, or lawfully present in
the Plant in connection with ordinary operations, the Project Manager and all
Subcontractors shall use, handle and dispose of such materials and substances in
compliance with all applicable environmental laws.

 

 

 

 

§ 4.1.5

Project Manager Indemnification

 

 

To the fullest extent allowed by law, Project Manager shall, and shall cause
each Subcontractor to agree to, indemnify and hold harmless Owner Indemnified
Parties from and against any and all losses, costs, damages, injuries,
liabilities, claims, demands, penalties, interest and causes of action,
including without limitation attorney’s fees for bodily injury, sickness or
death, and property damage or destruction arising out of or resulting from: (1)
Project Manager’s or a Subcontractor’s use, handling or disposal on the Project
site of a material or substance not required by the Contract Documents; (2)
Project Manager’s or a Subcontractor’s negligent use, handling or disposal on
the Project site of a material or substance required by the Contract Documents;
or (3) the failure by Project Manager to perform its obligations under this
Agreement, except to the extent that such damage, loss or expense is due to the
fault or negligence of Owner.

 

 

 

§ 4.2

EMERGENCIES

 

In an emergency affecting safety of persons or property, Project Manager shall
act to prevent threatened damage, injury or loss. Any change to the Scheduled
Substantial Completion Date or the Cost of the Work shall be made only pursuant
to a Change Order, and, in any event, shall not: (a) exceed Project Manager’s
reasonable additional costs, fees and delays directly attributable to shut-down,
delay and start-up due to the emergency or (b) unless the emergency is due to
the fault of the Owner, Owner’s agents or Subcontractors, alter the Guaranteed
Maximum Price.

 

 

 

ARTICLE 5  COMPENSATION

 

 

 

§ 5.1

COST OF THE WORK

 

As full consideration and payment for the Work, Owner shall pay Project Manager
the Cost of the Work, up to the Guaranteed Maximum Price. The Cost of the Work
shall be determined under Article 6, which includes a project management fee of
$350,000 (the “Project Manager’s Fee”).

 

 

 

§ 5.2

GUARANTEED MAXIMUM PRICE

 

The Guaranteed Maximum Price is equal to $8,350,000, which represents Project
Manager’s budgeted Cost of the Work as described in Exhibit D, including the
Contingency Fund and Project Manager’s Fee. Project Manager guarantees that the
Cost of the Work shall not exceed the Guaranteed Maximum Price. To the extent
the Cost of the Work exceeds the Guaranteed Maximum Price, Project Manager shall
bear and be solely responsible for such amounts in excess of the Guaranteed
Maximum Price without reimbursement or additional compensation from Owner.

Page 19 of 34

--------------------------------------------------------------------------------




 

 

 

§ 5.3

CONTINGENCY FUND

 

Project Manager has included a contingency fund (the “Contingency Fund”) in the
budgeted Cost of the Work to be used by Project Manager to accumulate cost
savings and fund the costs of overruns. As the Work is performed and actual
costs are determined, the difference between the itemized actual costs and the
budgeted costs attached as Exhibit D will be used to reduce or add to the
Contingency Fund. At Project completion, Owner and Project Manager shall split
any funds remaining in the Contingency Fund on a 50% - 50% basis. However,
nothing in this section, including any deficit in the Contingency Fund, shall
affect the Guaranteed Maximum Price.


 

 

 

 

ARTICLE 6  COST OF THE WORK

 

 

 

 

§ 6.1

INCLUDED COSTS

 

The term “Cost of the Work” shall mean any of the costs set forth in Sections
6.1.1 through 6.1.6 to the extent such costs are reasonably and necessarily
incurred by Project Manager in the proper performance of the Work, and not
otherwise excluded under Section 6.2, plus Project Manager’s Fee of $350,000
(subject to reduction if necessary to prevent the Cost of the Work from
exceeding the Guaranteed Maximum Price).

 

 

 

 

 

§ 6.1.1

Labor Costs related to Project Manager employees directly or indirectly engaged
in performing the Work, wherever it occurs, compensated based upon the time and
materials used according to Exhibit E, Ball Industrial Rate Sheet.

 

 

 

 

 

§ 6.1.2

Payments made by Project Manager to Subcontractors in accordance with the
requirements of the Subcontracts, including fees and reimbursable expenses
payable for professional services under approved Subcontracts.

 

 

 

 

 

§ 6.1.3

Costs of Materials and Equipment incorporated into Completed Construction

 

 

 

 

 

 

(a)

Costs of materials and equipment incorporated or to be incorporated in the
completed construction, including transportation and storage.

 

 

 

 

 

 

(b)

Costs of materials described in subsection (a) in excess of those actually
installed to allow for reasonable waste and spoilage. Unused excess materials,
if any, shall become Owner’s property at the completion of the Work or, at
Owner’s option, shall be sold by Project Manager. Any amounts realized from such
sales shall be credited to Owner as a deduction from the Cost of the Work.

 

 

 

 

 

§ 6.1.4

Costs of Other Materials and Equipment, Temporary Facilities & Related Items

 

 

 

 

 

 

(a)

Costs of transportation, storage, installation, maintenance, dismantling and
removal of materials, supplies, temporary facilities, machinery, equipment and
hand tools not customarily owned by construction workers that are provided by
Project Manager and are fully consumed for the Work. Costs of such items that
are not fully consumed shall be based on the cost or value of the item at the
time it is first used for the Work less the value of the item when it is no
longer used for the Work. All costs and values shall be based on the reasonable
fair market value.

 

 

 

 

 

 

(b)

Rental charges for temporary facilities, machinery, equipment and hand tools not
customarily owned by construction workers that are provided by Project Manager
at the Plant and costs of transportation, installation, minor repairs,
dismantling and removal. Rental rates for Project Manager-owned equipment and
quantities of equipment shall be as set forth on Exhibit E, or if not provided
in Exhibit E, will be subject to Owner’s prior

Page 20 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

approval. The total rental cost of any Project Manager-owned item may not exceed
the purchase price of any comparable item.

 

 

 

 

 

 

(c)

Costs of removal of debris from the Plant of the Work and its proper and legal
disposal.

 

 

 

 

 

 

(d)

Costs of document reproductions, facsimile transmissions and long-distance
telephone calls, postage and parcel delivery charges, telephone service at the
Plant and reasonable petty cash expenses of the Plant office.

 

 

 

 

 

 

(e)

Reasonable expenses of Project Manager’s supervisory or administrative personnel
incurred while traveling in discharge of duties connected with the Work.

 

 

 

 

 

 

(f)

Costs of materials and equipment suitably stored off the Plant.

 

 

 

 

 

§ 6.1.5

Miscellaneous Costs

 

 

 

 

 

 

(a)

Premiums for that portion of insurance and bonds required by, and that can be
directly attributed to, this Agreement.

 

 

 

 

 

 

(b)

Fees and assessments for Work-related permits, licenses and inspections.

 

 

 

 

 

 

(c)

Fees of laboratories for tests required by the Contract Documents, except those
related to defective or nonconforming Work for which reimbursement is excluded
by other provisions of the Contract Documents.

 

 

 

 

 

 

(d)

Royalties and license fees paid for the use of a particular design, process or
product required by the Contract Documents; the cost of defending suits or
claims for infringement of patent rights arising from such requirement of the
Contract Documents; and payments made in accordance with legal judgments against
Project Manager resulting from such suits of claims and payment of settlements
made with the Owner’s consent.

 

 

 

 

 

 

(e)

Costs for electronic equipment and software directly related to the Work.

 

 

 

 

 

 

(f)

Deposits lost for causes other than Project Manager’s negligence or failure to
fulfill a specific responsibility in the Contract Documents.

 

 

 

 

 

 

(g)

Reasonable expenses incurred in accordance with Project Manager’s standard
written personnel policy for relocation and temporary living allowances of
Project Manager’s personnel required for the Work;

 

 

 

 

 

 

(h)

Insurance deductibles for losses not caused by Project Manager, Subcontractors
or any of their agents or employees.

 

 

 

 

 

 

(i)

Legal, mediation and arbitration costs, including attorneys’ fees, other than
those arising from disputes between the Owner and Project Manager, reasonably
incurred by the Project Manager after the execution of this Agreement and in the
performance of the Work and with the Owner’s prior written approval, which
approval shall not be unreasonably withheld.

Page 21 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

§ 6.1.6

Other Costs and Emergencies

 

 

 

 

 

 

(a)

Costs incurred in taking action to prevent threatened damage, injury or loss in
case of an emergency affecting the safety of persons and property.

 

 

 

 

 

 

(b)

Costs of repairing or correcting damaged or nonconforming Work, provided that
such damaged or nonconforming Work was not caused by negligence or Project
Manager’s failure to fulfill an obligation imposed on it by the Contract
Documents and only to the extent that the cost of repair or correction is not
recovered by Project Manager from insurance, sureties, Subcontractors,
suppliers, or others.

 

 

 

 

 

 

(c)

Work stoppages and Subcontractor demobilization and remobilization charges
beyond the Guaranteed Maximum Price due to breach of Owner’s obligations under
Article 7 of this Agreement.

 

 

 

 

 

 

(d)

Project Manager’s capital costs at a rate of 2% over prime if caused by Owner’s
failure to make payments required under Article 7 of this Agreement, starting 30
days from the due date of the payment.


 

 

 

 

§ 6.2

COSTS NOT TO BE REIMBURSED

 

 

 

 

 

The Cost of the Work shall not include:

 

 

 

 

 

(a)

Project Manager’s capital expenses, including interest on Project Manager’s
capital employed for the Work except as provided in § 6.1.6(d);

 

 

 

 

 

(b)

Costs due to the negligence or failure of Project Manager, Subcontractors and
suppliers or anyone directly or indirectly employed by any of them or for whose
acts any of them may be liable, to fulfill a specific responsibility of this
Agreement;

 

 

 

 

 

(c)

All sales, use or similar taxes related to the Work shall be the Owner’s
responsibility, are excluded from the Guaranteed Maximum Price and will be
billed separately;

 

 

 

 

 

(d)

Any cost not specifically and expressly described in Sections 6.1.1 to 6.1.6; or

 

 

 

 

 

(e)

Costs, other than costs included in Change Orders approved by Owner, that would
cause the Guaranteed Maximum Price to be exceeded.

 

 

 

 

§ 6.3

PREPAYMENTS

 

Project Manager may make Owner-funded advance payments to suppliers for
materials or equipment only with Owner’s prior approval, and further provided
that (i) Owner is satisfied that the equipment and materials are suitably stored
at an acceptable location, (ii) the equipment and materials are protected by
suitable insurance, and (iii) upon payment, Owner will receive the equipment and
materials free and clear of all liens and encumbrances.

 

 

 

 

§ 6.4

DISCOUNTS, REBATES AND REFUNDS

 

All cash discounts, trade discounts, rebates, refunds and amounts received from
sales of surplus materials and equipment shall be credited to the Contingency
Fund. Project Manager shall perform any acts reasonably necessary to obtain such
discounts and reduce the Cost of the Work.

Page 22 of 34

--------------------------------------------------------------------------------




 

 

 

 

§ 6.5

ACCOUNTING RECORDS

 

Project Manager shall keep full and detailed records and accounts related to the
Cost of the Work and exercise such controls as may be necessary for proper
financial management and as may be satisfactory to Owner.

 

 

 

 

§ 6.6

AUDITS

 

 

 

Owner its agents and representatives shall, upon Substantial Completion, during
regular business hours and upon reasonable notice, be afforded access to, and
shall be permitted to audit and copy, Project Manager’s records and accounts,
including complete documentation supporting accounting entries, books,
correspondence, instructions, drawings, receipts, subcontracts, Subcontractor’s
proposals, purchase orders, vouchers, memoranda and other data relating to the
Contract Documents. Project Manager shall preserve these records for a period of
three (3) years after final payment, or for such longer period as may be
required by law. Each subcontract will provide, and Owner shall have, the
foregoing audit rights with regard to the Subcontractor and the right to
otherwise confirm Project Manager’s records with the Subcontractor’s records.

 

 

 

 

ARTICLE 7  PAYMENTS

 

 

 

 

§ 7.1

GENERALLY

 

Owner will deposit with its lender into an escrow account and obtain commitments
from its lender for advances of a total sum equal to the Guaranteed Maximum
Price less any payments already made by Owner to Project Manager related to the
Project. Subject to the approval by the lender of release of funds for each
payment, payments of the Cost of the Work will be made to Project Manager from
the escrow account according to a Schedule of Values under the procedures set
forth in this Article. All payments hereunder are subject to the retainage
provisions set forth in Section 7.4.

 

 

 

 

§ 7.2

PAYMENTS

 

 

 

 

§ 7.2.1

Owner shall make progress payments, equipment and material deposits, and
purchase payments on account of the Cost of the Work to Project Manager based
upon written applications for payment issued by Project Manager in form and
substance acceptable to Owner (each, an “Application for Payment”). Project
Manager acknowledges that Owner has provided it a copy of the Additional
Improvements Reserve and Security Agreement by and among Owner, OSM-REO, LLC and
First American Title Insurance Company (the “Additional Improvements Reserve and
Security Agreement”). All Applications for Payment shall satisfy the
requirements and conditions set forth in the Additional Improvements Reserve and
Security Agreement.

 

 

 

 

 

§ 7.2.2

Project Manager shall submit to Owner, in the first (1st) week of each calendar
month, its Application for Payment for all Work performed and not paid for
during the previous calendar month.

 

 

 

 

 

§ 7.2.3

Applications for Payment shall show the percentage of completion of each portion
of the Work as of the end of the period covered by the Application for Payment.
The percentage of completion shall be the percentage of that portion of the Work
which has actually been completed and shall include the costs of required
equipment deposits and pre-payments.

 

 

 

 

 

§ 7.2.4

Each Application for Payment shall be based on, and computed in accordance with,
a detailed Guaranteed Maximum Price Schedule of Values consistent with the
preliminary Schedule of Values attached as Exhibit D that (i) subdivides the
Work into its respective parts; (ii) allocates the entire Guaranteed Maximum
Price among the various portions of the Work; (iii) shows Project Manager’s Fee
separately and allocates it pro rata among the parts of the Work; and (iv)
reduces the amount in the Application for Payment by retainage required by this
Agreement and

Page 23 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

the aggregate amount of payments made by Owner. Each Application for Payment
shall be subject to the prior review and approval of the Independent Engineer
for consistency with the Schedule of Values and the Contract Documents.

 

 

 

 

 

§ 7.2.5

Provided the Application for Payment satisfies the requirements and conditions
of the Additional Improvements Reserve and Security Agreement, Owner shall make
payment of the amount to Project Manager, as determined under this Agreement,
within Fourteen (14) days after receiving the Application for Payment. Title to
the Work, including Work reflected in an Application for Payment which is in
process, is in transit, is in storage, or has been incorporated into the
Project, shall pass to Owner free and clear of all claims, liens, encumbrances,
and security interests upon Project Manager’s receipt of payment therefor, and
Project Manager shall provide Owner lien waivers to that effect.

 

 

 

 

 

§ 7.2.6

If Owner determines that Project Manager is not entitled to all or part of an
Application for Payment, it will notify Project Manager in writing at least ten
(10) days prior to the date payment is due. The notice shall indicate the
specific amounts Owner intends to withhold, the reasons and contractual basis
for the withholding, and the specific measures Project Manager must take to
rectify Owner’s concerns. Project Manager and Owner will attempt to resolve
Owner’s concerns before the date that payment is due. If the parties cannot
resolve such concerns, the parties shall resolve the dispute as provided in this
Agreement.

 

 

 

 

§ 7.4

RETAINAGE

 

 

 

 

 

§ 7.4.1

Owner will retain five percent (5%) of each payment. Owner shall release to
Project Manager all retained amounts with the Final Payment.

 

 

 

 

 

§ 7.4.2

Project Manager shall retain five percent (5%) of each payment to each
Subcontractor other than design professionals until the Subcontract is fully
performed or such later date that Owner releases funds related to the
Subcontract to Project Manager.

 

 

 

 

§ 7.5

FINAL PAYMENT

 

 

 

 

 

§ 7.5.1

Project Manager shall deliver to Owner a request for final payment (the “Final
Application for Payment”) when Project Manager believes Final Completion has
been achieved in accordance with this Agreement.

 

 

 

 

 

§ 7.5.2

Owner’s final payment to Project Manager of the entire unpaid balance of the
Cost of the Work (the “Final Payment”) shall be made no later than 45 days after
the issuance of the Final Application for Payment. However, Final Payment shall
not be made by Owner unless and until:

 

 

 

 

 

 

(a)

Project Manager has fully performed this Agreement except for Project Manager’s
responsibility to correct Work, and to satisfy other requirements, if any, which
extend beyond Final Payment;

 

 

 

 

 

 

(b)

the Project has successfully completed its Performance Test and signed by the
Owner;

 

 

 

 

 

 

(c)

a Final Application for Payment has been issued by Project Manager; and

 

 

 

 

 

 

(d)

Project Manager has obtained and delivered to Owner complete and legally
effective releases or conditional waivers of all liens arising out of or filed
in connection with the Work, from Project Manager and from all Subcontractors,
suppliers and other entities or

Page 24 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

persons performing work on, or furnishing materials to, the Project. Final,
unconditional lien waivers will be submitted to the Owner within 14 days of
receipt of Final Payment.

 

 

 

 

 

§ 7.5.3

Owner’s auditors will review and report in writing on Project Manager’s final
accounting within 45 days after delivery of the final accounting to Owner by
Project Manager. If Owner’s auditors report the Cost of the Work to be less than
claimed by Project Manager, Project Manager shall be entitled to request
mediation of the disputed amount. A request for mediation shall be made by
Project Manager within 30 days after Project Manager’s receipt of a copy of
Owner’s auditors report. Failure to request mediation within this 30-day period
shall result in the substantiated amount reported by Owner’s auditors becoming
binding on Project Manager. Pending a final resolution of the disputed amount,
Owner shall pay Project Manager the amount certified by Owner’s auditors.

 

 

 

 

 

§ 7.5.4

If, after Final Payment, Owner requests Project Manager to correct defective or
nonconforming Work and Project Manager incurs costs described in Section 6.1 and
not excluded by Section 6.2 to perform such Work, Owner shall reimburse Project
Manager such costs and Project Manager’s Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment. However, Owner
shall not be required to make any reimbursements that would result in aggregate
payments under this Agreement in excess of the Guaranteed Maximum Price. If
Project Manager has received amounts from the Contingency Fund as provided in
Section 5.3, such amounts shall be recalculated and appropriate credit given to
Owner in determining the net amount to be paid by Owner to Project Manager under
this Section 7.5.4.

 

 

 

 

§ 7.6

RELIANCE ON APPLICATIONS

 

In taking action on Project Manager’s Applications for Payment, Owner shall be
entitled to rely on the accuracy and completeness of the information furnished
by Project Manager and shall not be deemed to represent that Owner has made a
detailed examination, audit or arithmetic verification of the Applications for
Payment or other supporting data; that Owner has made exhaustive or continuous
on-site inspections; or that Owner has made examinations to ascertain how or for
what purposes Project Manager has used amounts previously paid on account of
this Agreement. Such examinations, audits and verifications, if required by
Owner, will be performed by Owner’s auditors acting in the sole interest of
Owner.

 

 

 

 

§ 7.7

PROJECT MANAGER’S REPRESENTATIONS

 

Project Manager warrants that upon submission of an Application for Payment, all
Work for which payments have been received from Owner shall be free and clear of
liens, claims, security interests or encumbrances in favor of Project Manager or
any other person or entity performing work or furnishing materials relating to
the Project. Project Manager’s Application for Payment shall constitute a
representation by Project Manager to Owner that the Work has progressed to the
point indicated in the Application for Payment, the quality of the Work is in
accordance with the Contract Documents, and Project Manager is entitled to
payment in the amount requested. Upon receipt of payment from Owner, Project
Manager shall promptly pay all Subcontractors and suppliers the amount to which
each is entitled in accordance with the terms of their respective contracts, and
shall obtain and deliver to Owner lien waivers from each Subcontractor and
supplier. Owner shall have no obligation for payment of a Subcontractor or
supplier performing portions of the Work.

 

 

 

 

§ 7.8

PROJECT MANAGER’S PAYMENT OBLIGATIONS

 

Project Manager will pay consultants and Subcontractors, in accordance with its
contractual obligations to such parties, all the amounts Project Manager has
received from Owner on account of their work. Project Manager will impose
similar requirements on consultants and Subcontractors to pay those parties with
whom they have contracted. Project Manager will indemnify and defend Owner
against any claims for payment and mechanic’s liens as set forth in this
Agreement.

Page 25 of 34

--------------------------------------------------------------------------------




 

 

 

 

ARTICLE 8  INSURANCE AND BONDS

 

 

 

 

§ 8.1

INSURANCE, GENERALLY

 

Project Manager shall procure and maintain in force through the date of Final
Completion, and shall cause the Design Engineer and the Subcontractors to
purchase and maintain, insurance coverage as set forth in this section with the
policy limits indicated from insurance companies authorized to do business in
Iowa with a rating of Best Insurance Reports rating of “A-” or better and
financial size category of “IX” or higher. Owner shall be named as an additional
insured on the liability policies and loss payee on the property policies. Prior
to commencing the Work hereunder, Project Manager shall provide Owner with
certificates evidencing that (i) all insurance obligations required by the
Contract Documents are in full force and in effect and will remain in effect for
the duration required by the Contract Documents and (ii) no insurance coverage
required hereunder will be canceled, renewal refused, or changed unless at least
thirty (30) days prior written notice is given to Owner.

 

 

 

 

 

§ 8.1.1

Professional Liability – Errors & Omissions insurance:

 

 

 

 

 

 

(a)

The Design Engineer (CJS Group Inc.), $5,000,000;

 

 

 

 

 

 

(b)

Project Manager, $2,000,000; and

 

 

 

 

 

 

(c)

The Subcontractors (TBD), $1,000,000.

 

 

 

 

 

§ 8.1.2

Additionally, Project Manager will maintain:

 

 

 

 

 

 

(a)

$11,000,000 of General Liability Insurance ($1,000,000 base + $10,000,00
umbrella) covering: property damage, including injury to or destruction of
tangible property, including loss of use; bodily Injury, including claims by
Project Manager’s employees or any other person for bodily injury, sickness,
disease, or death; contractual liability (including Project Manager’s indemnity
obligations); fire damage; medical expenses, and personal and advertising
injury;

 

 

 

 

 

 

(b)

Statutory Limits for claims arising under workers’ compensation, disability and
other similar employee benefit laws applicable to the Work;

 

 

 

 

 

 

(c)

$500,000 covering personal injury or death or property damage resulting from
ownership, use and maintenance of any motor vehicle;

 

 

 

 

 

 

(d)

$11,000,000 covering Completed Project / Ongoing Operations.

 

 

 

 

 

 

(e)

$1,000,000 covering employer’s liability for claims by employees for bodily
injury, sickness, disease, or death;

 

 

 

 

 

§ 8.1.3

The Project Manager shall provide insurance that conforms with the following
requirements:

 

 

 

 

 

 

(a)

Project Manager’s liability insurance shall specifically delete any design-build
or similar exclusions that could compromise coverage because of the design-build
delivery of the Project.

 

 

 

 

 

 

(b)

All professional liability insurance polices shall specifically delete any
design-build or similar exclusions that could compromise coverage because of the
design-build delivery of the Project.

Page 26 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

(c)

Project Manager, or its Subcontractors, as the case may be, shall be responsible
for payment of all deductibles on Project Manager furnished and Subcontractor
furnished insurance, except that Owner shall be responsible for such deductibles
to the extent that claims result from the negligence of Owner or other parties
for whom Owner is responsible. Deductibles that are the responsibility of
Project Manager or a Subcontractor shall not be the basis for a claim for
reimbursement from Owner.

 

 

 

 

 

 

(d)

If Project Manager fails to provide or maintain any of the insurance coverages
required hereunder that are commercially available under reasonable terms and
conditions and Owner has provided Notice to Project Manager of such failure and
Project Manager fails to take steps to provide or maintain such coverage within
fifteen (15) days after receipt of such notice, Owner shall have the right to
provide or maintain such coverage at Project Manager’s expense either by direct
charge or set-off against other amounts due to Project Manager.

 

 

 

 

§ 8.2

PERFORMANCE BOND

 

Within ten (10) days of the Effective Date, Project Manager shall deliver to
Owner a bond in form and substance satisfactory to Owner (the “Performance
Bond”) in an amount equal to the Six Million Seven Hundred-Thousand Dollars
($6,700,000). The Performance Bond shall secure Project Manager’s obligations to
complete the Work in accordance with this Agreement.

 

 

 

 

§ 8.3

PAYMENT BOND

 

Within ten (10) days of the Effective Date, Project Manager shall deliver to
Owner a bond in form and substance satisfactory to Owner (the “Payment Bond”) in
an initial amount equal to Six Million Seven Hundred-Thousand Dollars
($6,700,000). The Payment Bond shall secure Project Manager’s obligations to pay
its Subcontractors, vendors and suppliers. The Payment Bond shall provide the
conditions upon which Subcontractors, vendors and suppliers may draw upon such
Payment Bond following Project Manager’s failure to pay amounts due such
Subcontractors, vendors and suppliers.

 

 

 

 

§ 8.4

PERFORMANCE and PAYMENT BOND COVERAGE

 

The Performance and Payment Bonds will each specifically state and incorporate
the work each bond intends to cover, which shall be all labor, materials,
supplies and equipment to be provided and reimbursable expenses to be incurred
by Project Manager under this Agreement, except Management & Supervision,
Professional Services, materials supplied by Owner (2 Centrifuges & Brown Tank),
Fees & Permits, General Liability Insurance, Contingency Fund, and Project
Manager’s Fee.

 

 

 

 

ARTICLE 9  DISPUTE RESOLUTION

 

 

 

 

§ 9.1

DISPUTE AVOIDANCE

 

The parties will communicate regularly to avoid or minimize disagreements. If
disagreements arise, Project Manager and Owner each commit to resolving such
disagreements in an amicable, professional and expeditious manner so as to avoid
unnecessary losses, delays and disruptions to the Work. Project Manager and
Owner will first attempt to resolve disagreements through discussions between
Project Manager’s Designated Representative and Owner’s Designated
Representative.

 

 

 

 

§ 9.2

NON-BINDING MEDIATION

 

If, a disagreement cannot be resolved on terms satisfactory to both parties, the
parties shall submit the disagreement to non-binding mediation. The mediation
shall be conducted in Des Moines, Iowa by a mutually agreeable impartial
mediator or, if the parties cannot so agree, a mediator designated by the
American Arbitration Association (“AAA”) pursuant to its Construction Industry
Arbitration Rules and Mediation Procedures. The mediation will be governed by
and conducted pursuant to a mediation

Page 27 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

agreement negotiated by the parties or, if the parties cannot so agree, by
procedures established by the mediator. Mediation is a condition precedent to
arbitration, unless the parties agree otherwise.

 

 

 

 

§ 9.3

ARBITRATION

 

Any claim between Owner and Project Manager not resolved by mediation shall be
subject to arbitration. Unless the parties mutually agree otherwise, the
arbitrator shall be selected, and the arbitration administered, by the AAA in
accordance with its Construction Industry Arbitration Rules. A demand for
arbitration shall be made in writing, delivered to the other party to this
Agreement, and filed with the person or entity administering the arbitration.
The party filing a notice of demand for arbitration must assert in the demand
all claims then known to that party on which arbitration is demanded. The
arbitration proceeding shall take place at an agreeable location in Des Moines,
Iowa.

 

 

 

 

 

§ 9.3.1 A demand for arbitration shall be made no earlier than concurrently with
the filing of a request for mediation, but in no event shall it be made after
the date when the institution of legal or equitable proceedings based on the
claim would be barred by the applicable statute of limitations. For statute of
limitations purposes, receipt of a written demand for arbitration by the person
or entity administering the arbitration shall constitute the institution of
legal or equitable proceedings based on the claim.

 

 

 

 

 

§ 9.3.2 The award rendered by the arbitrator shall be final, and judgment may be
entered upon it in accordance with applicable law in any court having
jurisdiction thereof.

 

 

 

 

 

§ 9.3.3 The foregoing agreement to arbitrate shall be specifically enforceable
under applicable law in any court having jurisdiction thereof.

 

 

 

 

§ 9.4

DUTY TO CONTINUE PERFORMANCE

 

Project Manager shall continue to perform the Work and Owner shall continue to
satisfy its payment obligations to Project Manager pending the final resolution
of any dispute or disagreement between Project Manager and Owner.

 

 

 

 

ARTICLE 10  TERMINATION OR SUSPENSION

 

 

 

 

§ 10.1

OWNER TERMINATION

 

 

 

 

 

§ 10.1.1

FOR CONVENIENCE

 

 

Owner may terminate this Agreement upon not less than seven days’ written notice
to Project Manager for Owner’s convenience and without cause. In such case,
Owner shall pay to Project Manager an amount equal to the Cost of the Work
incurred by Project Manager to the date of termination, including a pro rata
portion of Project Manager’s Fee, minus the aggregate of previous payments made
by Owner. Owner shall also pay Project Manager fair compensation, either by
purchase or rental at the election of Owner, for any equipment owned by Project
Manager which Owner elects to retain and which is not otherwise included in the
Cost of the Work, provided that the aggregate amount payable by Owner under this
Agreement shall not exceed the Guaranteed Maximum Price. To the extent that
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), Project Manager shall, as a condition of
receiving the payments referred to in this Article 10, execute and deliver all
such papers and take all such steps, including the legal assignment of such
subcontracts and other contractual rights of Project Manager, as Owner may
require for the purpose of fully vesting in Owner the rights and benefits of
Project Manager under such subcontracts or purchase orders. If Owner accepts
assignment of subcontracts, purchase orders or rental agreements, Owner will
reimburse or indemnify Project Manager for all costs previously paid by Project
Manager under the subcontract, purchase order or rental agreement, if those
costs would have been reimbursable as Cost of the Work if this Agreement had not
been terminated.

Page 28 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

If Owner chooses not to accept assignment of any subcontract, purchase order or
rental agreement that would have constituted a Cost of the Work had this
Agreement not been terminated, Project Manager will terminate the subcontract,
purchase order or rental agreement, and Owner will pay Project Manager the costs
necessarily incurred by Project Manager because of such termination.

 

 

 

 

 

§ 10.1.2

FOR CAUSE

 

 

Owner may terminate this Agreement upon not less than seven days’ written notice
to Project Manager if Project Manager breaches any provision of the Contract
Documents, defaults in the performance of the Work, fails to provide a
sufficient number of skilled workers, fails to supply the materials required by
the Contract Documents, fails to timely pay design consultants or Subcontractors
or fails to perform the Work with promptness and diligence to ensure the Work is
completed by the date of Final Completion. Such termination shall be without
prejudice to any other remedy of Owner. In addition to all other remedies, Owner
may take possession of the Project site and all materials, equipment and
documents, and proceed to finish the Work by whatever reasonable method Owner
deems advisable. Project Manager shall not be entitled to receive any further
payments under the Contract Documents until the Work is finally completed in
accordance with the Contract Documents. If Owner’s cost and expense of
completing the Work exceeds the unpaid balance of the Cost of the Work, then
Project Manager shall be obligated to promptly pay the difference to Owner.
However, if Owner’s cost and expense of completing the Work is equal to or less
than the unpaid balance of the Cost of the Work, Owner shall promptly pay
Project Manager any amounts remaining unpaid that were accrued prior to the
termination, without regard for Project Manager’s Fee. Owner’s costs and expense
shall include not only the cost of completing the Work, but also losses,
damages, costs and expenses, including attorneys’ fees and expenses, incurred by
Owner in connection with the re-procurement and defense of claims arising from
Project Manager’s default.


 

 

 

 

§ 10.2

PROJECT MANAGER TERMINATION

 

Unless such event is cured within ten (10) days from Owner’s receipt of Project
Manager’s written notice, Project Manager may terminate this Agreement and
recover from Owner payment as described in Section 10.1.1, plus any costs
actually incurred due to such termination and damages, if the Work is stopped
for a period of 45 consecutive days through no act or fault of Project Manager
or a Subcontractor, sub-Subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with Project Manager, due to any of the following:

 

 

 

 

 

(a)

Issuance of an order of a court or other public authority having jurisdiction
that requires all Work to be stopped for 45 consecutive days;

 

 

 

 

 

(b)

An act of government, such as a declaration of national emergency that requires
all Work to be stopped;

 

 

 

 

 

(c)

Because Owner has not issued a payment and has not notified Project Manager of
the reason for withholding payment beyond the time stated in the Contract
Documents;

 

 

 

 

 

(d)

repeated suspensions, delays or interruptions of the entire Work by Owner
constitute in the aggregate more than 75 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less;
or

 

 

 

 

 

(e)

Because Owner has repeatedly failed to fulfill Owner’s obligations under the
Contract Documents with respect to matters necessary to the progress of the
Work.

Page 29 of 34

--------------------------------------------------------------------------------




 

 

 

 

§ 10.3

SUSPENSION

 

Project Manager may stop work for Owner’s failure to pay amounts properly due
under Project Manager’s Application for Payment if, after providing written
notice to Owner that Project Manager will stop work unless such event is cured
within ten (10) days from Owner’s receipt of Project Manager’s notice, Owner
fails to cure or reasonably commence to cure such problem and thereafter
diligently pursue such cure to completion.

 

 

 

 

§ 10.4

BANKRUPTCY

 

If either Owner or Project Manager institutes or has instituted against it a
case under the United States Bankruptcy Code (such party being referred to as
the “Bankrupt Party”), such event may impair or frustrate the Bankrupt Party’s
ability to perform its obligations under the Contract Documents. Accordingly,
should such event occur, the Bankrupt Party, its trustee or other successor,
shall furnish, upon request of the non-Bankrupt Party, adequate assurance of the
ability of the Bankrupt Party to perform all future obligations under the
Contract Documents, which assurances shall be provided within ten (10) days
after receiving notice of the request; and the Bankrupt Party shall file an
appropriate action within the bankruptcy court to seek assumption or rejection
of the Agreement within sixty (60) days of the institution of the bankruptcy
filing and shall diligently prosecute such action. If the Bankrupt Party fails
to comply with its foregoing obligations, the non-Bankrupt Party shall be
entitled to request the bankruptcy court to reject the Agreement, declare the
Agreement terminated and pursue any other recourse available to the non-Bankrupt
Party. Such rights and remedies shall not limit the ability of the non-Bankrupt
Party to seek any other rights and remedies provided by the Contract Documents
or by law, including its ability to seek relief from any automatic stays under
the United States Bankruptcy Code or the right of Project Manager to stop Work
under any applicable provision of this Agreement.

 

 

 

 

ARTICLE 11  MISCELLANEOUS PROVISIONS

 

 

 

 

§ 11.1

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

§ 11.1.1

Each of Project Manager and Owner represents that:

 

 

 

 

 

 

(a)

it is duly organized, validly existing and in good standing under the laws of
its formation and has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations and consummate the transactions
contemplated under the Contract Documents;

 

 

 

 

 

 

(b)

this Agreement has been duly executed and delivered by such party and
constitutes the legal, valid and binding obligations of such party, enforceable
against such party in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, moratorium or similar laws
affecting creditor’s rights or by general equitable principles;

 

 

 

 

 

 

(c)

the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby do not and will not conflict with or
violate (a) the certificate of incorporation or bylaws or equivalent
organizational documents of such party, or (b) any law applicable to such party;
and

 

 

 

 

 

 

(d)

there is no action pending or, to the knowledge of such party, threatened, which
would hinder, modify, delay or otherwise adversely affect such party’s ability
to perform its obligations under the Contract Documents.

 

 

 

 

 

§ 11.1.2

Project Manager further represents that it has the necessary financial resources
to fulfill its obligations under this Agreement and that all Work, including all
materials and equipment

Page 30 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

furnished as part of the construction, shall be new unless otherwise approved by
Owner in writing, of good quality, in conformance with the Contract Documents
and all legal requirements, and free of defects in materials and workmanship.

 

 

 

 

§ 11.2

GOVERNING LAW

 

The Agreement shall be governed by the laws of the State of Iowa except that the
Federal Arbitration Act shall govern any arbitration.

 

 

 

 

§ 11.3

ASSIGNMENT

 

Owner and Project Manager, respectively, bind themselves and their agents,
successors, assigns and legal representatives to this Agreement. Neither Owner
nor Project Manager shall assign this Agreement without the written consent of
the other, except that Owner may assign this Agreement to a lender providing
financing for the Project if the lender agrees to assume Owner’s rights and
obligations under this Agreement. If either party attempts to make an assignment
without consent required above, that party shall remain legally responsible for
all of its obligations under this Agreement.

 

 

 

 

§ 11.4

SCOPE

 

The Contract Documents represent the entire and integrated agreement between
Owner and Project Manager and supersede all prior negotiations, representations
or agreements, either written or oral, provided the separate Agreement for
Pre-Construction Phase responsibilities entitled “Phase 1 Engineering
Services-Scope Definition,” shall govern services provided under that Agreement.

 

 

 

 

§ 11.5

AMENDMENTS

 

This Agreement may be amended only by written instrument signed by both parties.

 

 

 

 

§ 11.6

NOTICE

 

 

 

Whenever the Contract Documents require that notice be provided to a party,
notice shall be delivered in writing to such party at the address listed in the
preamble. Notice will be deemed to have been validly given if delivered (i) in
person to the individual intended to receive such notice, (ii) by registered or
by certified mail, postage prepaid to the address indicated in the Agreement
within four (4) days after being sent, (iii) by facsimile, by the time stated in
a machine-generated confirmation that notice was received at the facsimile
number of the intended recipient, or (iv) by electronic mail, on the earlier of
actual receipt or one (1) business day after it is sent.

 

 

 

 

§ 11.7

THIRD-PARTY BENEFICIARIES

 

Except as expressly provided herein, this Agreement is intended to be solely for
the benefit of Owner, Project Manager and permitted assigns, and is not intended
to and shall not confer any rights or benefits on any person not a signatory
hereto.

 

 

 

 

§ 11.8

NON-DISCLOSURE OBLIGATION

 

 

 

 

 

(a)

Except as required by court order, subpoena, or applicable law (including,
without limitation, either party’s disclosure obligations under federal or state
securities laws), or as permitted under subpart (b), the parties:

 

 

 

 

 

 

(i)

will hold in confidence, and will use only for the purposes of completing the
Project, any and all Confidential Information disclosed to each other.

 

 

 

 

 

 

(ii)

shall not disclose to third parties any Confidential Information without the
express written consent of the other party, which consent shall not be
unreasonably withheld.

Page 31 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

(iii)

shall at all times use their respective reasonable efforts to keep all
Confidential Information and information regarding the terms and conditions of
this Agreement confidential.

 

 

 

 

 

(b)

The parties may disclose Confidential Information to their respective lenders,
agents, and/or consultants, including without limitation the Independent
Engineer, only as reasonably necessary in connection with the financing of the
Project or to enable them to advise the parties with regard to the Contract
Documents and the Project or as specifically provided in this Agreement,
provided that the party to whom Confidential Information is to be disclosed
first agrees to be obligated to maintain the confidentiality of any information
received.

 

 

 

 

 

(c)

The term “Confidential Information” means (i) confidential or proprietary
information regarding the other party’s business affairs, finances, technology,
processes, plans or installations, product information, know-how, or other
information that is received from the other party pursuant to this Agreement or
the parties’ relationship prior thereto or is developed pursuant to this
Agreement, (ii) any and all information concerning the Contract Documents, the
Agreement, or the terms thereof, and (iii) all information which one party,
directly or indirectly, may acquire from another party. Confidential Information
does not include information that falls into any of the following categories:
information that, at the time of disclosure hereunder, is in the public domain;
information that enters the public domain other than by breach of this Agreement
or the obligation of confidentiality; information that, prior to disclosure
hereunder, was already in the recipient’s possession, either without limitation
on disclosure to others or subsequently becoming free of such limitation;
information obtained by the recipient from a third party having an independent
right to disclose this information; and information that is available through
discovery by independent research without use of or access to the Confidential
Information acquired from the other party.

 

 

 

 

§ 11.9

PUBLICITY AND ADVERTISING

 

Project Manager shall not make or permit any of its Subcontractors, agents, or
vendors to make any external announcement or publication, release any
photographs or information concerning the Project or any part thereof, or make
any other type of communication to any member of the public, press, business
entity, or any official body which names Owner, unless prior written consent is
obtained from Owner.

 

 

 

 

§ 11.10

COUNTERPARTS

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall be deemed one and the same Agreement,
and may be executed and delivered by facsimile signature, which shall be
considered an original.

 

 

 

 

§ 11.11

SURVIVAL

 

The representations, warranties and covenants set forth herein including without
limitation the Warranties under Section 2.9 and the Performance Guarantee under
Section 2.13 of this Agreement, shall survive (in full force and effect) the
expiration or termination of this Agreement and shall continue to apply after
termination of this Agreement or the transfer of a party’s interest in this
Agreement.

 

 

 

 

§ 11.12

COOPERATION WITH OWNER’S LENDER AND INDEPENDENT ENGINEER.

 

§ 11.12.1

In connection with any financing of the Project, Project Manager shall, if
requested by Owner: (1) deliver to the Owner’s Lender certified copies of its
corporate charter and bylaws, resolutions, incumbency certificates, legal
opinions (covering such items as the validity and enforceability of the Contract
Documents and the due organization and existence of Project Manager), a consent
to receive service of process in Iowa, and such other items as Owner’s Lender
may reasonably request, and (2) fulfill all obligations and comply with all
procedures, and require its Subcontractors, vendors and suppliers to fulfill all
obligations and comply with

Page 32 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

 

all procedures that may result from Owner’s financing arrangements, by providing
all information reasonably requested by Owner’s Lender.

 

 

 

 

 

§ 11.12.2

Project Manager agrees that upon notice that Owner has assigned its rights under
the Contract Documents to Owner’s Lender as security for its obligations to
Owner’s Lender: Project Manager shall deliver to Owner’s Lender all notices
given under the Contract Documents to Owner at the same time and in the same
manner as given to Owner; Owner’s Lender shall be entitled to exercise all
rights and to cure any defaults of Owner under the Contract Documents and
Project Manager shall accept such exercise or cure as though it had been done by
Owner; Project Manager shall not make any demands under the Contract Documents
on account of any default by Owner without giving prior written notice to
Owner’s Lender and providing Owner’s Lender an opportunity to cure such default;
and Project Manager shall execute such further agreements or documents
reasonably requested by Owner’s Lender providing assurances and other
protections to Owner’s Lender in furtherance of the provisions set forth above
in connection with the financing of the Work. Project Manager further agrees
that if Owner’s Lender succeeds to the interests of Owner in foreclosure or
otherwise, Project Manager shall continue to perform in a timely manner all of
its obligations under the Contract Documents and shall recognize Owner’s Lender
or any substitute entity with sufficient financial and other resources to
perform Owner’s obligations hereunder nominated by Owner’s Lender in the place
of Owner.

 

 

 

 

 

§ 11.12.3

Project Manager and Owner acknowledge that the Owner’s Lender, as a condition to
providing financing for the Plant, shall require Owner to provide the
Independent Engineer with certain participation and review rights with respect
to Project Manager’s performance of the Work. Project Manager acknowledges and
agrees that such participation and review rights shall consist of the right to
(i) enter the Plant and inspect the Work upon reasonable notice to Project
Manager; (ii) attend all start-up and testing procedures; and (iii) review and
approve such other items for which Owner is required by Owner’s Lender to obtain
the concurrence, opinion or a certificate of the Independent Engineer or the
Owner’s Lender pursuant to the Financing Documents which items do not materially
alter the rights or obligations of Project Manager (collectively, the “Oversight
Items”). Project Manager agrees to provide information reasonably requested by
Independent Engineer regarding the performance of the Work.

 

 

 

 

 

§ 11.12.4

Notwithstanding anything to the contrary contained in Section 11.12.3, all the
rights of the Independent Engineer with respect to the Oversight Items derive
from the corresponding rights of Owner under the Contract Documents, and as
such, neither increase Owner’s rights hereunder nor increase Project Manager’s
obligations hereunder. The exercise of any such rights by Independent Engineer
shall be completed within the same time periods as are set forth in the Contract
Documents for the exercise of the corresponding rights by Owner and Owner shall
be solely responsible for obtaining any review, inspection or approval from
Independent Engineer as required by Owner’s Lender. Should Owner fail to provide
any required response to Project Manager within the time periods set forth in
the Contract Documents due to the action or inaction of the Independent
Engineer, such failure shall have the same effect under the Contract Documents
as if such failure had been caused by the action or inaction of Owner.

 

 

 

 

 

§ 11.12.5

For purposes hereof, Project Manager may rely solely upon Owner and shall have
no duty to inquire as to whether or not the Independent Engineer has exercised
its rights with respect to the Oversight Items or has provided Owner with any
approval Owner may be required by Owner’s Lender to obtain from the Independent
Engineer.

Page 33 of 34

--------------------------------------------------------------------------------




 

 

 

 

 

§ 11.12.6

Owner’s Lender shall be a third-party beneficiary of the Performance Guarantee
described in Section 2.13 and the Warranties described in Section 2.9, with the
right to enforce the Performance Guarantee Criteria and Warranties whether or
not Owner is in default of its obligations to Owner’s Lender or Owner’s Lender
exercises its right to assume Owner’s rights under this Agreement.

 

 

 

 

§ 11.13

CLOSING AND FINANCING CONTINGENCY. Owner and Project Manager agree that this
Agreement is subject to Owner (a) closing on the purchase of the Plant; and (b)
receiving a complete full funding commitment within 45 days of the signing of
this Agreement. If Owner does not close on the purchase of the Plant, or if a
full funding commitment is not received within 45 days of the signing of this
Agreement, the terms and conditions of this Agreement terminate.

This Agreement is entered into and executed by the parties as of the Effective
Date.

 

 

 

 

 

 

 

PROJECT MANAGER:

 

 

 

 

 

 

 

 

 

 

 

Ball Industrial Services, LLC

 

Ball Construction Services, LLC

 

 

 

 

 

 

 

/s/ James D. Hagberg

 

/s/ Robert E. Sodders

Signature

 

Signature

 

 

 

 

 

 

 

Print Name:

JAMES D. HAGBERG

 

Print Name:

   Robert E. Sodders

 

 

 

 

 

 

 

Title:

VICE PRESIDENT

 

Title:

   President

 

 

 

 

 

OWNER:

 

 

 

 

 

 

 

 

Soy Energy, LLC

 

 

 

 

8-11-10

 

 

 

 

 

 

 

 

          /s/ Charles Sand

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

Print Name:

   Charles Sand

 

 

 

 

 

 

 

 

 

Title:

   Chairman

 

 

 

Page 34 of 34

--------------------------------------------------------------------------------